Hill, J.
The consent of the local authorities to the operation of buses along the highways, coupled with the certificates of convenience and necessity issued by the Public Service Commission, constitutes a grant of a special franchise. (Matter of City of Long Beach v. P. S. Comm., 249 N. Y. 480, 492.) The consents and certificates were given and the order revoking the special fran*339chise thus granted was made before the enactment of article 3-A of the Public Service Law (as added by Laws of 1931, chap. 531), under the statute which was then known as the Public Service Commission Law. Petitioner was operating its buses under the franchise at the time the order of revocation was made. Under such conditions, the Public Service Commission was without authority to revoke. (People ex rel. Luckings v. Railroad Comrs., 30 App. Div. 69; affd., 156 N. Y. 693.) The franchise was property of which the holder could not be deprived without due process. (People ex rel. City of New York v. N. Y. R. Co., 217 N. Y. 310; Lord v. Equitable Life Assurance Society, 194 id. 212; City of Buffalo v. Chadeayne, 134 id. 163.)
The determination should be annulled and proceedings dismissed, with fifty dollars costs and disbursements.
Van Kirk, P. J., and McNamee, J., concur; Rhodes, J., dissents, with an opinion, in which Hinman, J., concurs.